                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

 JASON D. MOSLEY,                      )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               5:20-cv-00185-MR
                                       )
                 vs.                   )
                                       )
 NC DEPARTMENT OF PUBLIC               )
 SAFETY,                               )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 2, 2021 Order.

                                               February 2, 2021




         Case 5:20-cv-00185-MR Document 5 Filed 02/02/21 Page 1 of 1
